MekuimoN, J.
The business conducted by the defendant corporation was unlawful. It was a perversion of the purposes and privileges conferred by its charter. The plaintiff was one of the corporators and participated in its transactions. Tie agreed to share its fortunes, and voluntarily became one of its victims. He borrowed money from it, and repaid the same with more than the lawful interest upon the sum received, but not more than he agreed to pay for supposed advantages. It is not pretended that he paid to it more than was due, according to the methods devised and provided for by its by-laws and business regulations; or that he was dealt with more harshly than others, his associates, under like circumstances.
The courts of justice will not aid the defendant association, on the one hand, in the collection of its unlawful claims upon its members; nor will they, on the other, aid its corporators in their efforts to recover moneys they may have paid under engagements inoperative in law. Ex dolo malo non oritur actio. Mills v. B. & L. A., 75 N. C., 292; Latham v. B. & L. A., 77 N. C., 145; Commissioners v. Setzer, 70 N. C., 426.
We concur in the material findings of fact and law by the referee. There is no error, and the judgment of the court below must be affirmed, and it is so ordered.
No error. Affirmed.